Citation Nr: 1502981	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  11-18 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to a compensable initial disability rating for migraines.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran had active service from August 2001 to March 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In May 2014 the Board remanded the case for further development.  In a September 2014 rating decision the RO granted a claim then on appeal for service connection for "positive H. Pylori."  Therefore that appeal is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a statement from the Veteran received in November 2014, she asked that VA obtain VA medical records dated from May 22, 2013 to the present from the Central Texas Health Care System (CTHCS), VA Medical Center, Temple, Texas.  Review of the records on file shows that the most recent VA treatment records relate to treatment through May 21, 2013, including records of treatment for the service-connected GERD and migraine headaches; which indicates that subsequent treatment records from that source would likely include records of continued treatment of those disabilities.  On remand, these records must be obtained.

The Veteran seeks a compensable initial disability rating for her service-connected migraines.  In July 2013 she submitted a statement in support of her claim reporting that she was being seen by Dr. Hector Colon for her migraines and that she was now having migraines two to three times weekly even with Topomax.  

In August 2013 she submitted a completed VA form titled Authorization and Consent to Release Information to VA, notifying VA of neurological treatment from Dr. Hector Colon for headaches from 2012 to the present.  With that form she submitted six pages of medical records of treatment received only in November 2012 from Dr. Colon.  It does not appear that VA requested records beyond the November 2012 treatment records.  The RO must request all relevant treatment records from Dr. Colon dated from 2012 to the present that are not currently on file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private medical care providers who have evaluated or treated her for her migraines or gastroesophageal reflux disease.  Request copies of all relevant VA and private medical records not  currently on file from all sources identified, to specifically include any VA treatment records dated from May 22, 2013 to the present from the Central Texas Health Care System (CTHCS), VA Medical Center, Temple, Texas; and outstanding treatment records from Dr. Hector Colon dated from 2012 to the present.  

2.  Notify the Veteran that she may submit statements from her and others describing fully the various symptoms and impairment resulting from her service-connected migraines and GERD; and the impact of these on her daily life, including employment.

3.  After completing the above, if any new records are received which relate to the Veteran's GERD, refer the case to the VA examiner who conducted the June 2014 VA examination for esophageal conditions.  The examiner must be provided with and must review the entire claims file to include the newly associated records.  In light of that review and any additional examination the examiner finds necessary, update or comment on any findings contained in the June 2014 VA examination report.  In particular, please describe any changes to the findings in the June 2014 VA examination report (if any) in light of the new evidence.

If the June 2014 VA examiner is not available, afford the Veteran a new examination for GERD by an appropriate medical specialist to determine the nature, extent and severity of the Veteran's service-connected GERD, including the impact of that disability on her occupational functioning and daily activities.  

The examiner must be provided with and must review the entire claims file.  

The examiner must elicit from the Veteran a narrative of all of the relevant symptoms associated with her GERD.  

The examiner must report on the present nature, severity, and frequency of all signs and symptoms associated with the Veteran's GERD, to include any epigastric distress, dysphagia, pyrosis, regurgitation, vomiting, weight loss, hematemesis, melena, anemia, or pain (to include any substernal, arm, or shoulder pain).  The examiner must also indicate the extent to which any symptoms associated with GERD cause impairment of the Veteran's health (e.g. whether considerable or severe impairment of health is present).

4.  After completing the first two items above, schedule the Veteran for an examination by an appropriate medical specialist to determine the nature, extent and severity of the Veteran's service-connected migraines, and the impact of that disability on her occupational functioning and daily activities.

The examiner must be provided with and must review the entire claim file, to include the newly associated records obtained as a result of this remand.  

5.  Then, adjudicate the claims on appeal.  If any benefit sought is denied, provide the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




